 
 
IV 
108th CONGRESS
2d Session
H. RES. 650 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mr. Sullivan submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House with respect to the life and work of Tony Randall. 
 
Whereas Tony Randall was born Leonard Rosenberg in Tulsa, Oklahoma, on February 26, 1920, the son of Mogscha Rosenberg, a dealer in artworks and antiques, and the former Julia Finston, and attended Tulsa’s Central High School; 
Whereas by the late 1950s, Mr. Randall was a much sought-after actor, appearing in a number of television shows, briefly substituting for Steve Allen on the Tonight Show and for Arthur Godfrey, and performed in a great many television plays; 
Whereas he was nominated often for Golden Globe awards and performed n the Rock Hudson-Doris Day films Pillow Talk (1959), Lover Come Back (1961) and Send Me No Flowers (1964) as well as the Jayne Mansfield comedy Will Success Spoil Rock Hunter? (1957); 
Whereas he was probably best known for his television roles including his TV work in the 1950s by his supporting role in the sitcom Mr. Peepers, and various other projects until he landed the part on The Odd Couple; 
Whereas the Emmy-winning actor made the role of fussy neatnik Felix Unger his own in TV’s The Odd Couple, and in the sitcom, Randall played the fussy, comically compulsive Felix Unger, apartment-mate of sloppy Oscar Madison portrayed by Jack Klugman, winning an Emmy for the show in 1975; 
Whereas Tony Randall’s work brought laughter to America, including The Odd Couple, The Carol Burnett Show, The Dean Martin Show, and numerous What's My Line? episodes; 
Whereas throughout all of his television work, he maintained his connection to the theater, spending much of his final years involved with his own theatre company, the National Actors Theater, which he started in 1992; and 
Whereas he is survived by his wife, actress Heather Harlan, and their two children: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Tony Randall for his life and accomplishments; and 
(2)recognizes his talent, hard work, and dedication to his craft.  
 
